Citation Nr: 1233337	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-37 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a lung disability (originally claimed as pulmonary tuberculosis).

2.  Entitlement to service connection for a lung disability 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1980 to March 1981. 

This matter came before the Board of Veterans' Appeals  (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) in Detroit, Michigan.  By that rating action, the RO reopened the Veteran's previously denied claim for service connection for a lung disability, and denied the de novo claim on the merits.  The Veteran appealed this rating action to the Board. 

In March 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at the above-cited RO.  A copy of the hearing transcript is of record.

In April 2011, VA received additional evidence (i.e., VA treatment records, duplicate service treatment records and Congressional correspondence) in support of the Veteran's appeal along with a waiver of initial RO consideration of this evidence.  Thus, a remand to have the RO issue a Supplemental Statement of the Case addressing this evidence is not necessary.  38 C.F.R. § 20.1304 (2011). 
 
The Board observes that the Veteran originally filed a claim for service connection for pulmonary tuberculosis with the RO in February 1981.  By a June 1982 rating action, the RO denied service connection for pulmonary tuberculosis.  The Veteran was informed of the RO's decision, along with his appellate rights, in a letter that same month.  The Veteran did not appeal this rating action and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). In July 2007, VA received the Veteran's petition to reopen his previously denied claim for a lung disability.  The Veteran indicated that he was seeking VA compensation for chronic obstructive pulmonary disease (COPD) or emphysema.  (See VA Form 21-516, Veteran's Application for Compensation And/Or Pension, received by the RO in July 2007).  In Velez v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that when a veteran filed a claim for a nervous condition, this was not a new claim based on a distinctly diagnosed condition from a previously adjudicated claim for a stress disorder.  23 Vet. App. 199, 203   (2009). The Court stated that, because the claims involved overlapping symptoms, the factual basis for the Veteran's claim was the same and thus distinguishable from the scenarios presented in Boggs and Ephraim.  Id, noting that in Boggs v. Peake, 520 F.3d 1330, 1334 (Fed. Cir. 2008) and Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) the Federal Circuit held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims). 

Given that the Veteran's lungs have been a common component of the both the original 1981 service connection claim and the 2007 claim (to reopen), the Board concludes that this case is similar to the factual scenario presented in Velez. Thus, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits, as is reflected by the characterization of the claim on the title page. Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996). 

In addition, after the RO received the Veteran's petition to reopen his previously denied claim for service connection for a lung disability in 2007, he testified that it was the result of having been exposed to white phosperous during military service.  Essentially, the Veteran raised a new theory of entitlement since the claim was addressed by the RO in its final June 1982 rating action.  A claim based on a new theory of entitlement is not a new claim, but constitutes an application to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (noting that a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under 
§ 7104(b)); see also Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (finding that a new etiological theory does not constitute a new claim).  Therefore, the Board must address the question of whether new and material evidence has been received to reopen this claim, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo.  Barnett, supra. 

As will be discussed in further detail below, the Board herein reopens the service connection claim for a lung disability.  This reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  By a final and unappealed June 1982 rating decision, the RO denied the Veteran's original service connection claim for pulmonary tuberculosis.  

2.  The additional evidence received since the June 1982 rating decision relates to an unestablished fact necessary to substantiate the underlying claim for service connection for an a lung disability (originally claimed as pulmonary tuberculosis). 


CONCLUSIONS OF LAW

1.  The June 1982 rating decision, wherein the RO denied service connection for pulmonary tuberculosis, is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. 
§§ 3.104, 19.118, 19.453 (2011). 

2.  New and material evidence has been received to reopen the service connection claim for a lung disability (originally claimed as pulmonary tuberculosis).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen a previously denied claim for service connection for a lung disability (originally claimed as pulmonary tuberculosis).  In this decision, the Board reopens such claim and remands it for further development.  As such, no discussion of VA's duty to notify and assist is necessary.

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority 38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.453 (2011). 

To reopen a claim, new and material evidence must be presented or secured. 38 U.S.C.A. § 5108 (West 2002)."  The Board does not have jurisdiction to consider [the previously- adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 51 (1992). 

Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. 

Applicable here, "new" evidence is defined as existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

As noted in the Introduction, the Veteran filed an original service connection claim for a lung disability (originally claimed as pulmonary tuberculosis) in February 1981.  By a June 1982 rating decision, the RO denied the Veteran's original service connection claim for pulmonary tuberculosis.  The evidence of record at the time of the RO's June 1982 decision included service treatment records and a VA physician's April 1982 opinion.  The RO denied the claim, determining that the Veteran's disability existed prior to service and did not undergo an increase during service.  The Veteran did not appeal the June 1982 decision and it became final.  See supra 38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.453 (2011). 
 
The evidence added to the claims folder subsequent to the June 1982 rating decision includes VA medical evidence, lay statements, and a hearing transcript.  During the March 2011 hearing before the undersigned, the Veteran testified that his currently diagnosed chronic pulmonary obstructive disease (COPD) was a result of having been exposed to white phosphorous during military service.  (Transcript (T.) at page (pg.) 11)).  Additionally, VA examination reports dated in April 2008 and July 2009 were obtained, which discuss the etiology of the Veteran's disability.  As discussed in detail below, the April 2008 report indicated that the Veteran's disability was related to service (which the Board has determined was based on an inaccurate factual premise).  Additionally, the July 2009 report indicated that the current disability was not related to service but noted that the Veteran's in-service disability may lead to other lung disorders.  This evidence is new as it was not of record at the time of the RO's final June 1982 rating action.  It is also material because it relates to an unestablished fact, namely a new aspect to the Veteran's previous theory of having a lung disability, namely COPD, from having been exposed to white phosphorus during military service.  Furthermore, the Court has recently held that evidence raises a reasonable possibility of substantiating the claim if it triggers the duty to provide an examination.  Shade, supra.  In this case, the evidence is not clear as to the etiology of the Veteran's disability and further examination is necessary to resolve the issue.  Thus, the claim for service connection for a lung disability is reopened.  38 U.S.C.A. § 5108 (West 2002).  



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a lung disability is reopened; to that extent, the appeal is granted. 


REMAND

As decided herein, the Veteran's service connection claim for a lung disability has been reopened.  VA must now proceed to evaluate the merits of the above-cited claim to include developing medical evidence, as detailed below.

During the March 2011 hearing before the undersigned, the Veteran testified that his currently diagnosed chronic pulmonary obstructive disease (COPD) was a result of having been exposed to white phosphorous as a canon crewman during military service.  (T. at pg.11).  He maintains that he did not have any lung disability, such as tuberculosis, prior to service entrance.  (T. at pg. 8.) 

The Veteran's service treatment records (STRs) include a July 1980 service enlistment examination report reflecting that the Veteran's lungs and chest were evaluated as "normal."  On a July 1980 Report of Medical History, the Veteran denied having had pain or pressure in his chest, shortness of breath, asthma, and tuberculosis.  The examining clinician noted that the Veteran had frequent upper respiratory infections and pneumonia at age four (4).  X-ray interpretations of the Veteran's chest, dated in early August 1980, show findings that were compatible with a previous inflammatory disease, probably tuberculosis.  In mid-to-late August 1980 and early October 1980, the Veteran received treatment for an upper respiratory infection and viral syndrome, respectively.  In mid-October 1980, the Veteran complained of chest pain.  It was noted that he smoked a pack and a half of cigarettes a day.  The Veteran was diagnosed with pneumonia.  

On October 21, 1980, the Veteran was hospitalized with complaints of a cough, fever, and chest pain.  It was noted that he had initially felt ill two (2) weeks prior to admission, was hospitalized and discharged a week prior to admission.  The Veteran indicated that he smoked a half a pack of cigarettes a day.  It was noted that he had pneumonia almost yearly, with the most recent bout having occurred the previous December.   During hospitalization in early November 1980, a post-bronchoscopy sputum gram strain revealed no evidence of acid fast bacilli (AFB).  Multiple blood cultures, and sputums for AFB were negative.  Purified Protein Derivative (PPD) intermediate strength, times three were negative.  Liver function tests were within normal limits.  X-ray interpretations of the Veteran's chest, performed on admission, showed a honeycomb lung that was consistent with active tuberculosis.  X-rays of the chest performed throughout the Veteran's hospitalization continued to reveal findings that were consistent with tuberculosis.  The Veteran was discharged from the hospital in mid-November 1980.  In late November 1980, a Medical Evaluation Board (MEB) recommended that the Veteran be discharged from military service because of pulmonary tuberculosis that had occurred during the line of duty.  In early January 1981, after a review of the above-cited August 1980 x-ray interpretations of the Veteran's chest, a Physical Evaluation Board (PEB) recommended that the Veteran be discharged from military service for chronic, active, and advanced, unspecified pulmonary tuberculosis that had existed prior to service and was not aggravated therein.  

Post-service evidence reflects that the Veteran has been diagnosed, most recently, as having COPD.  (See July 2009 VA opinion).  In April 1982, a VA physician opined, after a review of x-ray interpretations of the Veteran's chest performed throughout his period of military service, that his case was one of a chronic, reinfection type tuberculosis that became acute and improved but was still in need of further treatment.  There are several VA opinions of record that address the etiology of the Veteran's lung disability to his period of military service on a direct incurrence, as opposed to an aggravation basis.  For example, in April 2008, after noting the Veteran's self-reported cigarette smoking history, a review of post-service VA treatment reports, and physical evaluation of the Veteran, the VA examiner diagnosed him with bullous emphysema and stable scar in the left lung.  The VA physician concluded, "[w]ith history of acute and severe lung disease when the [V]eteran was in the service, which appears to be pneumonia, and the CT showing left lung only bullous emphysema and scarring, it is as likely as not that the current lung condition is due to severe pneumonia that the [V]eteran had during his military service."  (See April 2008 respiratory examination report).  

The April 2008 VA examiner's opinion, however, is based, in part, on an inaccurate premise, namely that the only pulmonary disability that the Veteran was treated for and diagnosed with during service was pneumonia.  While the Veteran received treatment for pneumonia during military service, the VA physician did not reference the Veteran's in-service treatment for pulmonary tuberculosis, a disability that a PEB found to have existed prior to service and not aggravated therein.  The April 2008 VA physician provided a second opinion in July 2009.  After a review of the Veteran's service treatment records, findings of which are consistent with that reported previously herein, as well as post-service treatment reports, the VA physician reversed his previous favorable opinion.  He concluded that " the current diagnosis of chronic obstructive pulmonary disease/emphysema is not caused by pulmonary tuberculosis that the [V]eteran was treated for while he was in the military service.  Tuberculosis does not lead to chronic obstructive pulmonary disease.  It may lead to fibrosis, scarring, and/or bronchiectasis."  (See July 2009 VA opinion).  March 2011 VA x-ray interpretations of the Veteran's chest show that he had a new pleural-based lesion on the posterior aspect of the left lung apex that was not present on previous examinations.  There was also extensive pleural-parenchymal scarring in the left upper lobe that was described as a stellate masslike consolidative process.  (See March 2011 VA x-ray report).  Thus, in view of the VA examiner's opinion that pulmonary tuberculosis might lead to, in part, scarring of the lung and recent x-ray findings of scarring on the Veteran's left lung, the Board finds that a VA examination is needed to obtain a competent medical opinion as to the etiology of any currently present lung disability(ies), to include whether any preexisting lung disability was aggravated beyond its normal progression during military service.  38 C.F.R. § 3.159(c)(4) (2011).

Finally, the Veteran testified that he had continued to seek treatment for his lungs from the VA.  While VA treatment records, dated from September 2010 to March 2011, have been obtained from the VA Medical Center (VAMC) in Detroit, Michigan, more recent reports are absent.  As these VA records are constructively of record, they must be secured and associated with the claims file on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's outstanding VA treatment records, to include those from the VAMC in Detroit, Michigan, dating from March 2011 to the present.  All efforts to obtain these records must be documented in the claims folder. 

2.  Schedule the Veteran for a VA examination by specialist in pulmonology, who has not previously examined the Veteran.  The purpose of the examination is to determine the nature and etiology of any currently present lung disability(ies).  The examination report should include a detailed account of all lung disorders found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 

The examiner should review the evidence of record with specific attention to: the Veteran's service treatment records and VA opinions, dated in April 1982, April 2008, and July 2009.  

The examiner should then provide the following information:

(i) The exact diagnosis(es) of any lung disability(ies) found to be present on clinical evaluation; 

(ii) Whether the evidence of record shows an increase in severity of the Veteran's pre-existing pulmonary tuberculosis during active service, and if so whether any increase in disability(ies) due to the natural progress of the condition;

(iii) Whether it is as least as likely as not (50 percent or greater probability) that any current lung disability(ies)  is the result of aggravation of the Veteran's pulmonary tuberculosis during active service; and,

(iv) Whether it is as least as likely as not (50 percent or greater probability) that any currently diagnosed lung disability(ies) is etiologically related to the Veteran's period of active military service, to include his contention that he was exposed to white phosphorous as a canon crewman. 

If the examiner is unable to provide the requested information without resort to speculation, he or she must so state.  However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his medical expertise and training to render an opinion.

In providing the requested information, the examiner should take into account the Veteran's reports.  If his reports are discounted, the examiner should provide a rationale for doing so. 

Any opinion provided must include an explanation of the basis for the opinion.  

3.  To help avoid future remand, the RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board. See Stegall v. West, 11 Vet. App. 268 (1998).
   
4.  Readjudicate the Veteran's claim for service connection for a lung disability, with consideration of any additional evidence obtained as a result of this Remand.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


